          Case 1:18-cr-00058-SPW Document 231 Filed 10/05/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  UNITED STATES OF AMERICA,
                                                     CR I8-58-BLG-SPW
                        Plaintiff,

  vs.                                                 ORDER


  MAURICE JOSEPH FREGIA,

                        Defendant.


        A copy of the trial transcript in this case will be used on appeal. In the

interest of protecting a juror's personal privacy,

        IT IS HEREBY ORDERED that the name of the juror in the Volume III of

III transcript at pages 302 and 303 shall be redacted from the trial transcript in this

matter.


        DATED this Q         day of October, 2020.




                                                SUSAN P. WATTERS
                                                United States District Judge
